Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 9/28/2022 regarding application 17/238,877 filed on 4/23/2021. This supplemental Final Office Action supersedes the Final Office Action issued on 10/192022. 
2. 	Claims 1-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) Applicant contends that, regarding claim 1, Cain in view of Wong fails to teach the limitation “first and second storage nodes,” because the mounting points disclosed by Cain are not analogous to “storage nodes” and Cain does not disclose load imbalance between the nodes (see page 14 of Applicant’s Remarks). The Examiner disagrees.
	First, the claim merely recites “storage nodes,” and is otherwise completely silent regarding the scope and definition of being a storage node. It is noted that a storage node may be as complex as a storage system comprising a plurality of storage devices, or may be as simple as a single storage device. The MPEP states that a claimed limitation must be given a broadest reasonable interpretation. Thus and storage entity, regardless how simple or complex, would qualify as a storage node.
	Second, the mounting points disclosed by Cain in figure 1, 180 and 182, represent the locations where storage devices are positioned. Therefore, they qualify as the first and second storage nodes as recited in claim 1, based on MPEP’s broadest reasonable interpretation.
	In addition, Wong also teaches a first and second storage nodes as shown in figure 1, where the primary file server (120) may be the corresponding “first storage node;” and the replica file server (130) may be the corresponding “second storage node.”
	Therefore, Cain in view of Wong teaches a first and second storage nodes.
As to the “load imbalance,” it is noted that both Cain and Wong teaches load imbalance [Cain -- data storage system as shown in figure 1; In some implementations, the optimizer 253 may analyze metrics related to performance of backend storage systems used by the virtual PV 280 and may detect a load imbalance among the backend storage systems. For example, an overloaded backend storage system may be a bottleneck. In response, the optimizer 253 may identify a storage profile 262 comparable to or more performant than the overloaded backend and may provision a new underlying volume to be added to the virtual PV 280 or to replace some or all of the virtual PV 280, to improve the load balance (¶ 0112); Wong – the storage system as shown in figure 1; The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)].
As to the claimed element NAS, it is noted that Wong teaches [A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)].
In addition, Cain in view of Wong teaches in response to detecting the load imbalance, moving the NAS file server from the first storage node to the second storage node and hosting the third plurality of volumes from the second storage node [The data services provider 134 may also perform a migration operation. The migration may move data objects between different ones of the underlying storage within a virtual PV 156, including between different local storage, between local and remote storage, between different remote storage, between different public cloud storage, between public cloud storage and non-public cloud storage (either local or remote), or between other combinations of underlying storage. The migration is handled at the storage virtualization layer 150 by associating the new physical address of a moved data object to the unchanged content-based signature in the object index 154, thus making the migration transparent to the containerized application 124 … In an example scenario, the container orchestrator 122 may move the containerized application 124 to a different computing system (e.g., from source computing system 100 to destination computing system 110) for the sake of load balancing or another reason, and the virtual PV 156 may need to be migrated to be close to the containerized application 124 … (¶ 0057-0058); this limitation is more expressively taught by Wong -- A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)].
Therefore, Cain in view of Wong teaches the cited limitations.
	(2) In response to the remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.


4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.      Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “The method of claim 1, wherein the first plurality of volumes includes a fourth plurality of volumes that is not part of the third plurality of volumes, the fourth plurality of volumes including block-based volumes; and wherein moving the NAS file server includes not moving the fourth plurality of volumes.”
Applicant points to paragraphs [0008], [0038], and [0039] of the Specification of the current Application as support of claim 22. However, none of the cited passages recite “a fourth volume” at all. As such, the element “fourth volume” lacks the support of written description as required by 112.
Clarifications/corrections are needed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4-8, 12-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US Patent Application Publication 2022/0035574), and in view of Wong et al. (US Patent Application Publication 2004/0267752, hereinafter Wong).
As to claim 1, Cain teaches A method of load balancing in a data storage system [data storage system as shown in figure 1; In some implementations, the optimizer 253 may analyze metrics related to performance of backend storage systems used by the virtual PV 280 and may detect a load imbalance among the backend storage systems. For example, an overloaded backend storage system may be a bottleneck. In response, the optimizer 253 may identify a storage profile 262 comparable to or more performant than the overloaded backend and may provision a new underlying volume to be added to the virtual PV 280 or to replace some or all of the virtual PV 280, to improve the load balance (¶ 0112); 
Wong also teaches this limitation – the storage system as shown in figure 1; The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)], comprising: 
generating performance metrics that include (i) a first performance metric for a first plurality of volumes hosted by a first storage node of the data storage system [the corresponding first storage node as shown in figure 1, 180, having a first plurality of volumes 156; Example implementations relate to virtual persistent volumes. In an example, a storage virtualization system receives performance metrics related to usage of a virtual persistent volume by a containerized application. The performance metrics are identified in an application data store profile, and the application data store profile is identified based on an application manifest of the containerized application. The virtual persistent volume is modified based on an analysis of the performance metrics (abstract); After initial creation of the virtual persistent volume, the storage-related performance needs of a containerized application may change, such as in instances of increased application load (e.g., increased read or write IOPS (Input/Output Operations per Second), increasing latency, etc.), auto-scaling of the application, or changing nature of the application workload (e.g., shifting from write-oriented to read-oriented operations or vice versa, shifting to archive storage-oriented operations, etc.). In such situations, it would be useful for persistent storage of a containerized application to be automatically optimized in response to the changing storage-related performance needs of the application (¶ 0011); 
Wong also teaches this limitation – as shown in figure 1, where the primary file server (120) may be the corresponding “first storage node;” … On the back end, however, many changes can occur. In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043); … storage volume … (¶ 0025)] and (ii) a second performance metric for a second plurality of volumes hosted by a second storage node of the data storage system [the corresponding second storage node as shown in figure 1, 182, having a second plurality of volumes 158; Example implementations relate to virtual persistent volumes. In an example, a storage virtualization system receives performance metrics related to usage of a virtual persistent volume by a containerized application. The performance metrics are identified in an application data store profile, and the application data store profile is identified based on an application manifest of the containerized application. The virtual persistent volume is modified based on an analysis of the performance metrics (abstract); After initial creation of the virtual persistent volume, the storage-related performance needs of a containerized application may change, such as in instances of increased application load (e.g., increased read or write IOPS (Input/Output Operations per Second), increasing latency, etc.), auto-scaling of the application, or changing nature of the application workload (e.g., shifting from write-oriented to read-oriented operations or vice versa, shifting to archive storage-oriented operations, etc.). In such situations, it would be useful for persistent storage of a containerized application to be automatically optimized in response to the changing storage-related performance needs of the application (¶ 0011);
Wong also teaches this limitation – as shown in figure 1, where the replica file server (130) may be the corresponding “second storage node;” … On the back end, however, many changes can occur. In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043); … storage volume … (¶ 0025)], the first plurality of volumes including a third plurality of volumes that is part of a NAS file server running on the first storage node [Remote storage system 160 as depicted in FIG. 1 may represent either a file system (e.g., a network-attached storage, or NAS, file server), block storage system (e.g., a storage area network, or SAN, storage device), or any other type of storage system that is remote to the computing system 100 and thus remote to the containerized storage virtualization system 130. For example, being remote may mean that the computing system 100 communicates with the remote storage system 160 via a network connection or the like (¶ 0026); … As another example, the remote storage system 160 may represent a remote file device (e.g., a NAS file server), and the control plane 140 may request (via 144 and 123) that a file protocol plug-in 128 (e.g., based on NFS protocol) provision an allocation from the file-type remote storage system 160 and provide a remote volume mount point 174 (e.g., an IP address and export name under NFS) to access that allocation … (¶ 0031)]; 
detecting, based on the first performance metric and the second performance metric, a load imbalance between the first storage node and the second storage node [In some implementations, the optimizer 253 may analyze metrics related to performance of backend storage systems used by the virtual PV 280 and may detect a load imbalance among the backend storage systems. For example, an overloaded backend storage system may be a bottleneck. In response, the optimizer 253 may identify a storage profile 262 comparable to or more performant than the overloaded backend and may provision a new underlying volume to be added to the virtual PV 280 or to replace some or all of the virtual PV 280, to improve the load balance (¶ 0112);
Wong also teaches this limitation – the storage system as shown in figure 1; The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)]; and in response to detecting the load imbalance, moving the NAS file server from the first storage node to the second storage node and hosting the third plurality of volumes from the second storage node [The data services provider 134 may also perform a migration operation. The migration may move data objects between different ones of the underlying storage within a virtual PV 156, including between different local storage, between local and remote storage, between different remote storage, between different public cloud storage, between public cloud storage and non-public cloud storage (either local or remote), or between other combinations of underlying storage. The migration is handled at the storage virtualization layer 150 by associating the new physical address of a moved data object to the unchanged content-based signature in the object index 154, thus making the migration transparent to the containerized application 124 … In an example scenario, the container orchestrator 122 may move the containerized application 124 to a different computing system (e.g., from source computing system 100 to destination computing system 110) for the sake of load balancing or another reason, and the virtual PV 156 may need to be migrated to be close to the containerized application 124 … (¶ 0057-0058); this limitation is more expressively taught by Wong -- A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)]. 
Regarding claim 1, Cain does not teach in response to detecting the load imbalance, moving the NAS file server from the first storage node to the second storage node and hosting the third plurality of volumes from the second storage node.
However, Wong specifically teaches the cited limitations [A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043)].
Therefore, it would have been obvious or one of ordinary skills in the art prior to Applicant’s invention to move the NAS file server from the first storage node to the second storage node and hosting the third plurality of volumes from the second storage node in response to detecting the load imbalance, as demonstrated by Wong, and to incorporate it into the existing scheme disclosed by Cain, in order to balance the loads for both storage nodes and continue to provide storage services.
As to claim 4, Cain in view of Wong teaches The method of claim 1, further comprising identifying volumes of the third plurality of volumes based on at least one of (i) a table that identifies member volumes of the NAS file server or (ii) a naming convention that names each volume of the third plurality of volumes with a name that includes an indicator of the NAS file server [Cain -- … In turn the storage A plug-in 228-1 provisions storage, e.g., a volume 272, from the storage system 229-1 according to the request 270 and returns the volume 272, which may be identified by a volume identifier or a persistent volume object or other control plane means for handling a provisioned volume … In some implementations, the data path manager 258 may send provisioning information 266 to the data path 232. The provisioning information 266 may be information about the volumes provisioned via plug-ins 228 to fulfill the virtual PV storage class 227, such as type(s) of storage, volume identifiers, etc. (e.g., identifying information about volume 272) … (¶ 0086-0088).
As to claim 5, Cain in view of Wong teaches The method of claim 1, wherein generating the performance metrics further includes generating a third performance metric for the third plurality of volumes, and wherein detecting the load imbalance is further based on the third performance metric [Cain – Example sources of performance metrics will first be described … The metrics 292, 294 may be time series performance data in the form of a counter (e.g., a monotonically increasing value), a gauge (e.g., a value that can go up or down), a histogram, or other forms. Metrics 292, 294 may include general performance data related to processor (CPU) or memory usage, storage-related performance information, such as read IOPS, write IOPS, latency per read, latency per write, etc., or other types of performance information … (¶ 0106); The identified application data store profile indicates performance metrics relevant to optimizing the virtual PV. The performance metrics are related to usage of the virtual persistent volume by the containerized application and may include, for example, IOPS (e.g., read IOPS, write IOPS, total IOPS), latency (e.g., read latency, write latency), or other storage related performance metrics. In some examples, the performance metrics may be storage performance metrics about the data path, and in other examples, about the data path specifically related to I/O operations for the virtual PV and not I/O operations for other virtual PVs. In some examples, the performance metrics are storage performance metrics of the containerized application (¶ 0140)].
As to claim 6, Cain in view of Wong teaches The method of claim 5, wherein generating at least one of the first, second, and third performance metrics includes calculating a respective sum of per-volume performance metrics of volumes in the respective plurality of volumes [Cain – Example sources of performance metrics will first be described … The metrics 292, 294 may be time series performance data in the form of a counter (e.g., a monotonically increasing value), a gauge (e.g., a value that can go up or down), a histogram, or other forms. Metrics 292, 294 may include general performance data related to processor (CPU) or memory usage, storage-related performance information, such as read IOPS, write IOPS, latency per read, latency per write, etc., or other types of performance information … (¶ 0106); The identified application data store profile indicates performance metrics relevant to optimizing the virtual PV. The performance metrics are related to usage of the virtual persistent volume by the containerized application and may include, for example, IOPS (e.g., read IOPS, write IOPS, total IOPS), latency (e.g., read latency, write latency), or other storage related performance metrics. In some examples, the performance metrics may be storage performance metrics about the data path, and in other examples, about the data path specifically related to I/O operations for the virtual PV and not I/O operations for other virtual PVs. In some examples, the performance metrics are storage performance metrics of the containerized application (¶ 0140)].
As to claim 7, Cain in view of Wong teaches The method of claim 6, wherein each of the per-volume performance metrics is based on I/O reads and/or writes of the respective volume [Cain -- The identified application data store profile indicates performance metrics relevant to optimizing the virtual PV. The performance metrics are related to usage of the virtual persistent volume by the containerized application and may include, for example, IOPS (e.g., read IOPS, write IOPS, total IOPS), latency (e.g., read latency, write latency), or other storage related performance metrics. In some examples, the performance metrics may be storage performance metrics about the data path, and in other examples, about the data path specifically related to I/O operations for the virtual PV and not I/O operations for other virtual PVs. In some examples, the performance metrics are storage performance metrics of the containerized application (¶ 0140)].
As to claim 8, Cain in view of Wong teaches The method of claim 1, wherein moving the NAS file server from the first storage node to the second storage node includes disabling the NAS file server on the first storage node and instantiating the NAS file server on the second storage node [Wong -- A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035)].
As to claim 12, Cain in view of Wong teaches The method of claim 1, wherein the first storage node and the second storage node are parts of a single data storage appliance, the data storage appliance further including shared persistent storage that backs the first plurality of volumes and the second plurality of volumes [Cain – as shown in figure 1, the corresponding first storage node as shown in figure 1, 180, having a first plurality of volumes 156; the corresponding second storage node as shown in figure 1, 182, having a second plurality of volumes 158; both are associated with a container orchestrator 122].
As to claim 13, Cain in view of Wong teaches The method of claim 1, wherein the first storage node is part of a first storage appliance and the second storage node is part of a second data storage appliance [Cain – as shown in figure 1, the corresponding first storage node as shown in figure 1, 180, is part of APP 124, and having a first plurality of volumes 156; the corresponding second storage node as shown in figure 1, 182, is part of APP 126, and having a second plurality of volumes 158].
As to claim 14, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details. 
As to claim 21, Cain in view of Wong teaches The method of claim 1, wherein the first storage node and the second storage node each have control circuitry that includes a set of processing units coupled to memory, and wherein the method further comprises performing, by the first storage node and the second storage node, I/O operations on behalf of clients [Cain -- .. The storage virtualization system 130 includes a data path 132 and a control plane 140 … The control plane 140 includes a policy engine 142 and a container storage interface API (application programming interface) 144 … he functionality of the data path functions 132 and control plane functions 140 will now be described in the context of providing storage to containerized applications 124, 126. A containerized application, such as application 124 may request storage from the container orchestrator 122 … (¶ 0021-0025, 0029-0034); … The data services provider 134 may feature a software RAID controller or cooperate with a hardware RAID controller to write objects of the virtual PV 156 to the RAID set according to a RAID scheme such as RAID 1, RAID5, or RAID 6 (¶ 0060); … The processing resource 502 may include a microcontroller, a microprocessor, central processing unit core(s), an ASIC, an FPGA, and/or other hardware device suitable for retrieval and/or execution of instructions from the machine readable medium 504 to perform functions related to various examples (¶ 0136); In operation (i.e., after the virtual PV 156 is created and mount point 180 provided to application 124), the storage virtualization system 130 may service input/output (I/O) requests from the containerized application 124 directed to a virtual PV 156 via the mount point 180 … (¶ 0052); The virtual PV manager 250 may include various operators for manipulating virtual PVs managed by the policy engine 242, including operators to provision new virtual PVs, delete virtual PVs, handle read/write I/O requests directed to virtual PVs, or other operations … (¶ 0078); … The storage virtualization system to which the policy engine 242 belongs can service I/O requests directed to the virtual PV 280 by mediating those I/O requests with the volumes of storage 229 mapped to the virtual PV 280 (¶ 0092)].
As to claim 22, Cain in view of Wong teaches The method of claim 1, wherein the first plurality of volumes includes a fourth plurality of volumes that is not part of the third plurality of volumes, the fourth plurality of volumes including block-based volumes; and wherein moving the NAS file server includes not moving the fourth plurality of volumes [Cain -- The computing system 100 may also include other hardware components, such as physical storage 106. Physical storage 106 may include any physical storage device, such as a hard disk drive, a solid state drive, or the like, or a plurality of such storage devices (e.g., an array of disks), and may be locally attached (i.e., installed) in the computing system 100. In some implementations, physical storage 106 may be accessed as a block storage device (¶ 0016); …  The data path 132 also may include storage adapters 139 for accessing local storage (i.e., storage on the same computing system 100 on which the storage virtualization system 130 is hosted), such as a block adapter for mounting local physical storage 106, stacked file and block adapters for accessing local file system 108 as a block device, or other storage adapters (¶ 0021); Remote storage system 160 as depicted in FIG. 1 may represent either a file system (e.g., a network-attached storage, or NAS, file server), block storage system (e.g., a storage area network, or SAN, storage device) … (¶ 0026); In some implementations, the optimizer 253 may determine that the number of I/Os for the virtual PV 280 (e.g., indicated by read IOPS, write IOPS, or total IOPS) have increased or are increasing. In response, the optimizer 253 may cause the data path manager 258 to issue provisioning information 266 to enable a cache service at data path 232 for the virtual PV 280 or to allocate additional cache at the data path 232 for the virtual PV 280 (¶ 0121); Wong -- A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035); … In one embodiment, the NAS switch 110 uses replications as synchronized data back-ups when the primary file server 110 is nonresponsive, or fails in other ways. In another embodiment, the NAS switch 110 balances requests between servers to optimize latency, I/O bandwidth, and other performance metrics (¶ 0043); it in noted that the claim does not recite the that fourth volume is included in the NAS, thus, moving the NAS does not move the fourth volume if the fourth volume is not part of the NAS].

7.	Claims 2-3, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of Wong, and further in view of Kawamura (US Patent Application Publication 2013/0138884).
As to claim 2, Cain in view of Wong teaches The method of claim 1, wherein the first plurality of volumes includes an additional volume in addition to the third plurality of volumes, the additional volume serving block-based storage requests from a host via a first path that extends between the host and the first storage node, the first path designated as ALUA active/optimized, and wherein the method further comprises, in response to detecting the load imbalance, redirecting the host to access the additional volume via the second storage node by designating the first path as ALUA active/non-optimized and designating a second path as ALUA active/optimized, the second path extending between the host and the second storage node [Cain -- … The storage virtualization system 130 includes a data path 132 and a control plane 140. The data path 132 includes data services provider 134, storage virtualizer 136, and a volume manager 138. The data path 132 also may include storage adapters 139 for accessing local storage (i.e., storage on the same computing system 100 on which the storage virtualization system 130 is hosted), such as a block adapter for mounting local physical storage 106, stacked file and block adapters for accessing local file system 108 as a block device, or other storage adapters … (¶ 0021); As an example of local provisioning, the control plane 140 may use a block adapter from the adapters 139 to provision an allocation from physical storage 106 and acquire a local block mount point 170 (e.g., local host device mount point) to access that allocation. As another example, the control plane 140 may use stacked file and block adapters to provision an allocation from the local file system 108 and to acquire a local file system mount point 172 to access that allocation as a block device (i.e. “file as block device”) … As an example, presuming the remote storage system 160 represents a remote block device (e.g., a SAN storage array external to the computing system 100), the control plane 140 may request (via 144 and 123) that a block protocol plug-in 128 (e.g., based on iSCSI protocol) provision an allocation from the block-type remote storage system 160 and provide a remote volume mount point 174 (e.g., iSCSI target and LUN, or Logical Unit Number) to access that allocation. As another example, the remote storage system 160 may represent a remote file device (e.g., a NAS file server) … (¶ 0030-0031); In some implementations, the optimizer 253 may determine that the number of I/Os for the virtual PV 280 (e.g., indicated by read IOPS, write IOPS, or total IOPS) have increased or are increasing. In response, the optimizer 253 may cause the data path manager 258 to issue provisioning information 266 to enable a cache service at data path 232 for the virtual PV 280 or to allocate additional cache at the data path 232 for the virtual PV 280 (¶ 0121); Kawamura teaches ALUA aspect -- Other embodiments involving additional ideas and/or alternative methods are possible. The storage system may use the same FM device as both permanent area and second cache area. Switching path can be done by using T11 SPC-3 ALUA (Asymmetric Logical Unit Access) technology. The host, storage system, and FM appliance make additional alternative path via the FM appliance. The appliance can use other media, such as PRAM (Phase change RAM) or all DRAM. The host can be a NAS head (file server) (¶ 0183)].
Regarding claim 2, Cain in view of Wong does not teach ALUA.
However, ALUA is well known and widely used in the art.
For example, Kawamura specifically teaches ALUA in a network attached storage (NAS) environment [Other embodiments involving additional ideas and/or alternative methods are possible. The storage system may use the same FM device as both permanent area and second cache area. Switching path can be done by using T11 SPC-3 ALUA (Asymmetric Logical Unit Access) technology. The host, storage system, and FM appliance make additional alternative path via the FM appliance. The appliance can use other media, such as PRAM (Phase change RAM) or all DRAM. The host can be a NAS head (file server) (¶ 0183)].
Therefore, it would have been obvious or one of ordinary skills in the art prior to Applicant’s invention to use ALUA in a network attached storage (NAS) environment, as demonstrated by Kawamura and to incorporate it into the existing scheme disclosed by Cain in view of Wong, because Kawamura teaches ALUA technology is an efficient way to create a data path [… If there are alternative paths, the FM appliance writes through till all paths are changed from the storage system to the FM appliance. It is possible to create paths using ALUA technology. It is possible to create alternative paths both direct and via the FM appliance in advance, and host multi-path software chooses to use which paths, by communicating with the storage system/FM appliance/management computer … (¶ 0144)]. 
As to claim 3, Cain in view of Wong & Kawamura teaches The method of claim 2, wherein (i) moving the NAS file server and (ii) redirecting the host are responsive to commands from a load balancer of the data storage system, the load balancer varying load balance between the first storage node and the second storage node by controlling both block and file data access [Cain -- In some implementations, the optimizer 253 may analyze metrics related to performance of backend storage systems used by the virtual PV 280 and may detect a load imbalance among the backend storage systems. For example, an overloaded backend storage system may be a bottleneck. In response, the optimizer 253 may identify a storage profile 262 comparable to or more performant than the overloaded backend and may provision a new underlying volume to be added to the virtual PV 280 or to replace some or all of the virtual PV 280, to improve the load balance (¶ 0112); Wong -- A related drawback is that a client must be reconfigured each time a file is relocated within the storage network, such as during file migration or file replication. To access objects, the client generates a NAS file handle from a mounted directory … The present invention meets these needs by providing file replications in a decentralized storage network that are transparent to a client. A NAS switch, in the data path of a client and NAS file servers, reliably coordinates file replication of a primary file server to a replica file server using namespace replication to track new file locations. Additionally, the NAS switch maintains data availability during time-consuming data transfers and as a result of failing file servers (¶ 0008-0011); … The replica file server 130 is able to substitute for, or take over as, the primary network file server for the client 140 during and after file replication. The NAS switch 110 resubmits client requests to the replica file server 130 rather than the primary file server 120 responsive to, for example, a failure, load imbalance, etc. on the primary file server 120 … (¶ 0035)].
As to claim 9, Cain in view of Wong & Kawamura teaches The method of claim 1, further comprising accessing, by the NAS file server on the second storage node, a set of LUNs (Logical UNits) that back the third plurality of volumes via a set of paths that are designated as ALUA active/optimized [Kawamura -- Various table structures to provide configuration information of the storage system are illustrated in FIG. 5. FIG. 5a shows an example of a LU and LDEV mapping table 401-1 with columns of Port ID, LUN (Logical Unit Number), and LDEV ID … (¶ 0097); Other embodiments involving additional ideas and/or alternative methods are possible. The storage system may use the same FM device as both permanent area and second cache area. Switching path can be done by using T11 SPC-3 ALUA (Asymmetric Logical Unit Access) technology. The host, storage system, and FM appliance make additional alternative path via the FM appliance. The appliance can use other media, such as PRAM (Phase change RAM) or all DRAM. The host can be a NAS head (file server) (¶ 0183)].
As to claim 10, Cain in view of Wong & Kawamura teaches The method of claim 1, further comprising, prior to moving the NAS file server, enabling access via the first storage node to a set of LUNs that back the third plurality of volumes through (i) a first set of paths that are designated as ALUA active/optimized and do not pass through the second storage node and (ii) a second set of paths that are designated as ALUA active/non-optimized and do pass through the second storage node [Cain -- … The storage virtualization system 130 includes a data path 132 and a control plane 140. The data path 132 includes data services provider 134, storage virtualizer 136, and a volume manager 138. The data path 132 also may include storage adapters 139 for accessing local storage (i.e., storage on the same computing system 100 on which the storage virtualization system 130 is hosted), such as a block adapter for mounting local physical storage 106, stacked file and block adapters for accessing local file system 108 as a block device, or other storage adapters … (¶ 0021); As an example of local provisioning, the control plane 140 may use a block adapter from the adapters 139 to provision an allocation from physical storage 106 and acquire a local block mount point 170 (e.g., local host device mount point) to access that allocation. As another example, the control plane 140 may use stacked file and block adapters to provision an allocation from the local file system 108 and to acquire a local file system mount point 172 to access that allocation as a block device (i.e. “file as block device”) … As an example, presuming the remote storage system 160 represents a remote block device (e.g., a SAN storage array external to the computing system 100), the control plane 140 may request (via 144 and 123) that a block protocol plug-in 128 (e.g., based on iSCSI protocol) provision an allocation from the block-type remote storage system 160 and provide a remote volume mount point 174 (e.g., iSCSI target and LUN, or Logical Unit Number) to access that allocation. As another example, the remote storage system 160 may represent a remote file device (e.g., a NAS file server) … (¶ 0030-0031); In some implementations, the optimizer 253 may determine that the number of I/Os for the virtual PV 280 (e.g., indicated by read IOPS, write IOPS, or total IOPS) have increased or are increasing. In response, the optimizer 253 may cause the data path manager 258 to issue provisioning information 266 to enable a cache service at data path 232 for the virtual PV 280 or to allocate additional cache at the data path 232 for the virtual PV 280 (¶ 0121); Kawamura -- Other embodiments involving additional ideas and/or alternative methods are possible. The storage system may use the same FM device as both permanent area and second cache area. Switching path can be done by using T11 SPC-3 ALUA (Asymmetric Logical Unit Access) technology. The host, storage system, and FM appliance make additional alternative path via the FM appliance. The appliance can use other media, such as PRAM (Phase change RAM) or all DRAM. The host can be a NAS head (file server) (¶ 0183)].
As to claim 11, Cain in view of Wong & Kawamura teaches The method of claim 10, further comprising, after moving the NAS file server, enabling access via the second storage node to the set of LUNs through (i) a third set of paths that are designated as ALUA active/optimized and do not pass through the first storage node and (ii) a fourth set of paths that are designated as ALUA active/non-optimized and do pass through the first storage node [Cain -- … The storage virtualization system 130 includes a data path 132 and a control plane 140. The data path 132 includes data services provider 134, storage virtualizer 136, and a volume manager 138. The data path 132 also may include storage adapters 139 for accessing local storage (i.e., storage on the same computing system 100 on which the storage virtualization system 130 is hosted), such as a block adapter for mounting local physical storage 106, stacked file and block adapters for accessing local file system 108 as a block device, or other storage adapters … (¶ 0021); As an example of local provisioning, the control plane 140 may use a block adapter from the adapters 139 to provision an allocation from physical storage 106 and acquire a local block mount point 170 (e.g., local host device mount point) to access that allocation. As another example, the control plane 140 may use stacked file and block adapters to provision an allocation from the local file system 108 and to acquire a local file system mount point 172 to access that allocation as a block device (i.e. “file as block device”) … As an example, presuming the remote storage system 160 represents a remote block device (e.g., a SAN storage array external to the computing system 100), the control plane 140 may request (via 144 and 123) that a block protocol plug-in 128 (e.g., based on iSCSI protocol) provision an allocation from the block-type remote storage system 160 and provide a remote volume mount point 174 (e.g., iSCSI target and LUN, or Logical Unit Number) to access that allocation. As another example, the remote storage system 160 may represent a remote file device (e.g., a NAS file server) … (¶ 0030-0031); In some implementations, the optimizer 253 may determine that the number of I/Os for the virtual PV 280 (e.g., indicated by read IOPS, write IOPS, or total IOPS) have increased or are increasing. In response, the optimizer 253 may cause the data path manager 258 to issue provisioning information 266 to enable a cache service at data path 232 for the virtual PV 280 or to allocate additional cache at the data path 232 for the virtual PV 280 (¶ 0121); Kawamura -- Other embodiments involving additional ideas and/or alternative methods are possible. The storage system may use the same FM device as both permanent area and second cache area. Switching path can be done by using T11 SPC-3 ALUA (Asymmetric Logical Unit Access) technology. The host, storage system, and FM appliance make additional alternative path via the FM appliance. The appliance can use other media, such as PRAM (Phase change RAM) or all DRAM. The host can be a NAS head (file server) (¶ 0183)].
As to claim 15, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-22 are rejected as explained above. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 30, 2022